Citation Nr: 0313793	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  01-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for impotence. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel  




INTRODUCTION

The veteran had active duty service from July 1963 to April 
1964. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously before the Board and was 
remanded in October 2001. 


REMAND

The Board's October 2001 remand directed, among other things, 
that a medical opinion be obtained regarding the impact of 
the veteran's service-connected lumbosacral strain with 
herniated disc on his ability to secure and follow 
substantially gainful employment.  Although an examination 
was conducted in May 2002, the report of the examination does 
not include any opinion regarding the impact of the 
disability on employment.  The veteran's representative has 
pointed out the lack of the requested opinion regarding 
employment.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).  Under the circumstances, the Board believes 
that further action is necessary before the Board may 
properly proceed with appellate review. 

With regard to the impotence issue, the Board notes that a 
copy of a May 11, 2003, letter from Mary Shen, M.D. was 
received at the RO and then forwarded to the Board.  In view 
of the need for further action on the total rating based on 
individual unemployability issue and in recognition that any 
impact Dr. Shen's letter would have on the impotency rating 
issue would also impact the total rating issue with regard to 
the veteran's combined service-connected disability rating, 
the Board believes it appropriate to defer appellate review 
of the impotency issue pending the RO's review and any action 
on Dr. Shen's May 11, 2003, letter. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should forward the claims file 
to William Guyer, M.D. who conducted the 
May 2002 VA low back examination and 
request that he review the file and his 
report of examination and offer an 
opinion on the impact of the veteran's 
service-connected lumbosacral strain with 
herniated disc on the veteran's ability 
to obtain and maintain substantially 
gainful employment. 

2.  After completion of the above and any 
other action(s) the RO may deem 
necessary, the RO should review the 
record (to include the opinion offered by 
Dr. Guyer as outlined in the above 
paragraph 1 and the May 11, 2003, letter 
from Mary Shen, M.D.) and determine if 
entitlement to a compensable rating is 
warranted for impotency and whether 
entitlement to a total rating based on 
individual unemployability is warranted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



